DETAILED ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s After-Final response including the AFCP request filed 12/20/2021 was received.  Although not entered, the proposed amendments are considered as best as possible in the limited, allotted time of the AFCP.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. All references to the instant application are to the parent application given this is a continuation.

	Claim Rejections - 35 USC § 112
2.	The prior Office Action rejections of claims 22-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement would be withdrawn if the amendments were entered in view of the appropriate corrections filed to claims 22 and 24 (supported at P64) and cancellation of claim 23.
The prior Office Action rejections of claims 3 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite would be withdrawn if the amendments were entered in view of the appropriate corrections filed.

3.	The proposed amendments would render claim 20 indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  As presented, claim 20 would also be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 of at least 650..”) to avoid a future objection to the claim.  Appropriate correction is required.  

Prior Art
4.	Full review of the prior art could not be completed in the limited time allotted; however, it appears the best application of prior art in view of the proposed claim amendments is Cewen (CN 103956458) in view of Johnson et al. (US 2009/0092903) and Yushin (US 2015/00064568) – all references cited and previously applied in at least one prior Office Action. 
	Both Cewen and Johnson teach the amended temperature range in proposed claim 1.  Proposed claim 1 is addressed below by the above prior art.   
Regarding proposed claim 1, Cewen teaches a method of forming a cathode, the method comprising:
milling (abstract) an electrochemically active material (p. 3) with one or more inorganic lithium ion conducting materials (LiBO2, LiF) to produce a milled powder, that comprises the electrochemically active material and the one or more inorganic lithium ion conducting materials, wherein the electrochemically active material is a layered metal oxide of LiNixCoyMnzO2, p.3 in which x is 0.5, y is 0.2, z is 0.3 and x is 0.4 (among others taught) (p. 3), and the one or more inorganic lithium ion conducting materials is LiBO2;

sintering the film at a temperature of 700-1,100 °C, a range overlapping that presented thereby establishing a prima facie case of obviousness, to form a cathode membrane having fused particles that comprise the electrochemically active material and the one or more inorganic lithium ion conducting materials (p. 5).
Cewen does not teach the method step of mixing the milled powder with a liquid organic solvent solution to form a slurry and casting the slurry to form a film.  In the same field of endeavor, Johsnon teaches analogous art of mixing the above components, forming a film and then sintering, wherein the method of forming a film may be that taught by Cewen (drying or pressing), or, “If thinner or larger area cathodes are needed that cannot be achieved by pressing pellets an alternate approach is to fabricate the cathode by using casting methods” that include the addition of a slurry containing a binder and organic solvent (ethanol), followed by casting the slurry (P30-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method of Cewen such that instead of drying and pressing to form the film, the alternate method as taught by Johnson is utilized in order to achieve thinner or larger area cathodes that cannot be achieved by the pressing approach (P30-32).  
Cewen teaches the use of LiBO2 (abstract; p.4) but fails to disclose the use of Li2O.   In a similar field of endeavor, Yushin teaches analogous art of cathode composites in which a high capacity additive material or sacrificial salt is utilized in a cathode and mixed in during slurry preparation that may be Li2O (P12, 34-36, 64, 51).  Yushin teaches that in addition to Li2O, some 3BO3 (or LiBO2) may be utilized (P65).  The Li2O is such that that it can provide metal ions to compensate for lost metal ions during first cycle losses (P50, 64).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention utilize Li2O in addition to LiBO2 to provide the known and advantageous result of providing a material that is a high capacity additive material as taught by Yushin that can provide metal ions to compensate for lost metal ions during first cycle losses (P50, 64).  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143, Exemplary Rationale A).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729